DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 23, 2021 has been entered.

Status of Claims
The rejections of claims 1-8 and 10-14 under 35 U.S.C. 103 have been withdrawn in light of the Applicants’ amendments.
Claims 1 and 10 have been amended and claims 9 and 15 remain cancelled.  Thus, claims 1-8 and 10-14 are presented for examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 and 10-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akins et al. [U.S. Patent Publication 2013/0150028] in view of Crombez et al. [U.S. Patent Publication 2015/0274027], and in further view of Forster [U.S. Patent Publication 2010/0060456] and Thurman [U.S. Patent 6,420,850]

With regard to claim 1, Akins et al. meets the limitations of:
an autonomous warning device which warns of motion of a vehicle, the device comprising an electrical energy recovery unit for recovering energy generated by rotation of a wheel of the vehicle [an onboard power generation/conversion source (paragraph 0146)]
a temporary accumulation module  for storing at least a portion of the said electrical energy [the management of a battery dissipation thereby inferring the use of a battery for the storage of temporary energy storage (paragraph 0054)]
a telecommunication module adapted to be supplied power by the temporary accumulation module, and configured to emit, in response to its being supplied with electrical energy by the temporary accumulation module a communication to a network in order to send an alert message to a terminal [an asset sensor used for detection (paragraph 0008) and the communication of data to a user computer or a tracking service server (paragraph 0062)]
However, Akins et al. fails to disclose of a temporary accumulation module for supplying electrical energy in response to reaching or exceeding a threshold value for the electrical energy stored in the temporary accumulation module and the reaching of the threshold value being characteristic of the vehicle motion.  In the field of automotive battery systems, Crombez et al. teaches:
a temporary accumulation module for supplying electrical energy in response to reaching or exceeding a threshold value for the electrical energy stored in the temporary accumulation module and the reaching of the threshold value being characteristic of the vehicle motion [a backup battery being used as a substitute power source due to the loss of automotive battery power (paragraph 0013)]
It would be obvious to one with ordinary skill in the art before the effective filing date of the invention to combine the elements of Akins et al. and Crombez et al. to create a warning device wherein the device sends a signal indicative of a low or depleted battery condition to a tracking service and switches to a backup battery storing energy that was generated using the rotation of a 
an emission supplied with electrical energy by a temporary accumulation module [an RF communications device having an energy storage device enabling temporary operation enhancement (paragraph 0012)]
It would be obvious to one with ordinary skill in the art before the effective filing date of the invention to combine the elements of Akins et al., Crombez et al., and Forster to create a warning device wherein the device sends a signal indicative of a low or depleted battery condition to a tracking service and switches to solely a backup battery storing energy that was generated using the rotation of a wheel in order to provide a temporary source of energy for the vehicle and its systems.  However, the combination of Akins et al., Crombez et al., and Forster fails to disclose of the emission being a consequence of it being supplied with electrical energy by the temporary accumulation module.  In the field of communications devices, Thurman teaches:
the emission being a consequence of it being supplied with electrical energy by the temporary accumulation module [a battery/rectifier stage of electronic circuitry providing power to telecom devices meaning that the telecom devices are only operational when the battery is energized after alternating current has been converted to direct current by the rectifier and stored in the battery (column 6, lines 25-67 and figure 3)]
It would be obvious to one with ordinary skill in the art before the effective filing date of the invention to combine the elements of Akins et al., Crombez et al., Forster, and Thurman to create a warning device wherein the device sends a signal indicative of a low or depleted battery 

With regard to claim 2, Akins et al. meets the limitations of:
the telecommunication module comprises a memory which stores identification data of the device in order to establish, in a database connected to the network an association between the identification data of the device and data representative of an address of the terminal [a memory used for storing information relating to the addressing and communications of data to and from electrical devices (paragraph 0034)]

With regard to claim 3, Akins et al. meets the limitations of:
the communication comprises the identification data of the device and is sent to the network in broadcast mode [a memory used for storing information relating to the addressing and communications of data to and from electrical devices (paragraph 0034)]

With regard to claim 4, Akins et al. meets the limitation of:
the network is a wide area wireless network based on a Low Power Wide Area (LPWA protocol) [a wireless communications network used for enabling communications between wireless devices (paragraph 0062 and 0069)]

	With regard to claim 10, Akins et al. meets the limitation of:
electric power from the temporary energy accumulation module, where the electric power is generated by the rotation of the vehicle wheel [an onboard power generation/conversion source (paragraph 0146)]
a temporary accumulation module  for storing at least a portion of the said electrical energy [a battery used for storing electrical energy (paragraph 0038)]
generating a communication for the purposes of sending an alert to controlling the telecommunication module to send to communication to the network [an asset sensor used for detection (paragraph 0008) and the communication of data to a user computer or a tracking service server (paragraph 0062)]
However, the combination of Akins et al. and Crombez et al. fails to disclose of an emission only in response to being supplied with electrical energy by a temporary accumulation module.  In the field of RF communications, Forster teaches:
an emission supplied with electrical energy by a temporary accumulation module [an RF communications device having an energy storage device enabling temporary operation enhancement (paragraph 0012)]
It would be obvious to one with ordinary skill in the art before the effective filing date of the invention to combine the elements of Akins et al., Crombez et al., and Forster to create a warning device wherein the device sends a signal indicative of a low or depleted battery condition to a tracking service and switches to solely a backup battery storing energy that was generated using the rotation of a wheel in order to provide a temporary source of energy for the vehicle and its systems.  However, the combination of Akins et al., Crombez et al., and Forster fails to disclose of the emission being a consequence of it being supplied with electrical energy by the temporary accumulation module.  In the field of communications devices, Thurman teaches:
the emission being a consequence of it being supplied with electrical energy by the temporary accumulation module [a battery/rectifier stage of electronic circuitry providing power to telecom devices meaning that the telecom devices are only operational when the battery is energized after alternating current has been converted to direct current by the rectifier and stored in the battery (column 6, lines 25-67 and figure 3)]
It would be obvious to one with ordinary skill in the art before the effective filing date of the invention to combine the elements of Akins et al., Crombez et al., Forster, and Thurman to create a warning device wherein the device sends a signal indicative of a low or depleted battery condition to a tracking service and switches to solely a backup battery storing energy that was only generated using the rotation of a wheel in order to provide a temporary source of energy for the vehicle and its systems wherein the motivation to combine is to provide electrical power to a power tracking system and device (Akins et al., paragraph 0004).

With regard to claim 11, please refer to the rejection for claim 2 as the citations meet the limitations of the present claim.

With regard to claim 12, Akins et al. meets the limitation of:
upon receipt of the communication, the server determines geolocation data representative of the current position of the device and sends them to the terminal [GPS coordinates being transmitted to a receiver and then to a cloud based server (paragraph 0045)]

With regard to claim 13, Akins et al. meets the limitation of:
the communication is sent via the network in broadcast mode and is received by a plurality of antennas of the network the server being able to determine the geolocation data by triangulation [GPS coordinates being transmitted to a receiver and then to a cloud based server (paragraph 0045)]

With regard to claim 14, please refer to the rejection for claim 10 as the citations meet the limitations of the present claim.

Claims 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Akins et al. [U.S. Patent Publication 2013/0150028] in view of Crombez et al. [U.S. Patent Publication 2015/0274027], and in further view of Forster [U.S. Patent Publication 2010/0060456], Thurman [U.S. Patent 6,420,850], and Pritchard [U.S. Patent Publication 2016/0221448]

With regard to claim 5, Akins et al. fails to disclose of the energy recovery unit is adapted to convert at least a portion of the mechanical energy supplied by the rotation of the vehicle wheel into electrical energy.  In the field of energy generation systems, Pritchard teaches:
the energy recovery unit is adapted to convert at least a portion of the mechanical energy supplied by the rotation of the vehicle wheel into electrical energy [the generation and storage of electrical energy from the movement of a wheel (paragraph 022)]
It would be obvious to one with ordinary skill in the art before the effective filing date of the invention to combine the elements of Akins et al., Crombez et al., Forster, Thurman, and Pritchard to create an autonomous warning device which warns of motion of a vehicle wherein the system is able to generate electrical energy from the movement of the wheel of a the vehicle 

	With regard to claim 8, Akins et al. meets the limitation of:
the energy recovery unit comprises a dynamo [an onboard power generation/conversion source (paragraph 0146) where it is well known for generators to have dynamos as they are critical components of energy generation devices]

Claim 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Akins et al. [U.S. Patent Publication 2013/0150028] in view of Crombez et al. [U.S. Patent Publication 2015/0274027], and in further view of Forster [U.S. Patent Publication 2010/0060456], Thurman [U.S. Patent 6,420,850], Pritchard [U.S. Patent Publication 2016/0221448],  and Cefo [U.S. Patent 6,291,901].

With regard to claim 6, the combination of Akins et al., Crombez et al., Forster, Thurman, and Pritchard fails to disclose of the energy recovery unit comprises at least a first magnet fixed to the wheel and a second magnet fixed to the vehicle and immobile within the reference system of the vehicle, such that the rotational motion of the vehicle wheel causes an interaction between the first and second magnets, generating electrical energy.  In the field of energy harvesting devices, Cefo teaches:
the energy recovery unit comprises at least a first magnet fixed to the wheel and a second magnet fixed to the vehicle and immobile within the reference system of the vehicle, such 
It would be obvious to one with ordinary skill in the art before the effective filing date of the invention to combine the elements of Akins et al., Crombez et al., Forster, Thurman, Pritchard, and Cefo to create an autonomous warning device which warns of motion of a vehicle wherein the system is able to generate electrical energy from the movement of the wheel of a the vehicle in an effort to prolong the operation of the system’s battery without the use of an external charging system wherein the motivation to combine is to provide electrical power to a power tracking system and device (Akins et al., paragraph 0004).

	With regard to claim 7, the combination of Akins et al., Crombez et al., Forster, and Pritchard fails to disclose of the temporary accumulation module is connected to the second magnet.  In the field of energy harvesting devices, Cefo teaches:
the temporary accumulation module is connected to the second magnet [electromagnets connected to a wheel which convert the motion of the wheel into electricity (column 2, lines 47-67) where the energy generated by the electromagnets is stored in batteries (figure 5, items 40, 110a and 110b)]
It would be obvious to one with ordinary skill in the art before the effective filing date of the invention to combine the elements of Akins et al., Crombez et al., Forster, Thurman, Pritchard, and Cefo to create an autonomous warning device which warns of motion of a vehicle wherein the system is able to generate electrical energy from the movement of the wheel of a the vehicle and store said energy in an effort to prolong the operation of the system’s battery without the use 

Response to Arguments
Applicant’s arguments with respect to the rejections of claims 1-8 and 10-14 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new groundS of rejection is made in view of Thurman [U.S. Patent 6,420,850].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMESHANAND MAHASE whose telephone number is (571) 270-7223.  The examiner can normally be reached on Monday- Friday 8:00AM - 5:00PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 

/PAMESHANAND MAHASE/Examiner, Art Unit 2689                                                                                                                                                                                                        
/JOSEPH H FEILD/Supervisory Patent Examiner, Art Unit 2689